                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 OLE SMOKY DISTILLERY, LLC,                   )
                                              )
               Plaintiff,                     )
                                              )
 v.                                           )     No.:   3:19-CV-178-TAV-DCP
                                              )
 KING DISTILLING CO., LLC,                    )
                                              )
               Defendant.                     )


                                         ORDER

        This civil matter is before the Court on the Report and Recommendation (“R&R”)

 entered by United States Magistrate Judge Debra C. Poplin, on July 21, 2021 [Doc. 67]. In

 the R&R, Judge Poplin recommends that the Court deny plaintiff’s Motion for Default

 Judgment [Doc. 48] and defendant’s Motion to Set Aside Default [Doc. 52] as moot, grant

 defendant’s Amended Motion to Set Aside Default [Doc. 53], and grant in part and deny

 in part defendant’s Motion to Pay Attorney Fees by Installments [Doc. 61].

        There have been no timely objections to the R&R, and enough time has passed since

 the filing of the R&R to treat any objections as having been waived. See 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 72.

        After a careful review of the matter, the Court is in agreement with Judge Poplin’s

 recommendations, which the Court adopts and incorporates into its ruling. As such, the

 Court ACCEPTS IN WHOLE the R&R [Doc. 67], and Plaintiff’s Motion for Default

 Judgment [Doc. 48] is DENIED AS MOOT, Defendant’s Motion to Set Aside Default




Case 3:19-cv-00178-TAV-DCP Document 68 Filed 08/10/21 Page 1 of 2 PageID #: 461
 [Doc. 52] is DENIED AS MOOT, Defendant’s Amended Motion to Set Aside Default is

 GRANTED [Doc. 53], and Defendant’s Motion to Pay Attorney Fees By Installments

 [Doc. 61] is GRANTED in part and DENIED in part.

       IT IS SO ORDERED.


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE




                                        2


Case 3:19-cv-00178-TAV-DCP Document 68 Filed 08/10/21 Page 2 of 2 PageID #: 462
